1338-/*
                                ELECTRONIC RECORD




COA #      02-12-00629-CR                        OFFENSE:        29.03


           Juan Manuel Deleon v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 2


DATE: 08/14/14                    Publish: NO    TC CASE #:      1285696R




                        IN THE COURT OF CRIMINAL APPEALS


          Juan Manuel Deleon v. The State of
STYLE:    Texas                                       CCA#:
                                                                       1338-1¥
         APPELLANTS                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         f?#fr^Z>                                     JUDGE:

DATE:       Ol    le/lfr£T                            SIGNED:                           PC:_

JUDGE:        {fa (AHMtsi—-                           PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD